OFFICE   OF THE ATTORNEY      GENERAL    OF TEXAS
                                   AUSTIN
 GROVER SELLERS
 A,-~QRXEY GCNERAL




Bonorable Robert i!.     Rugher
nJ ltrict Attorney
met JUdlCi~Y nistrict
San Awwlo, Terre

Be8r Mr. Rugheer                  Opinion   Ue. 0-4MMSS

                                  Rbl   wbetbor   or




            lSeetlon 3.  AlY 66r88ns wb6 a r enew or e
      hall   hematter bemoensed     te mr*otiee Yaw ia
      this State shall eonmtltute and be members ot
      the State liar, and she’ll be eubjeat to the BE-
      ridoo~   hereef and the-Lyle   rdeated by the Bu-
      pram Court or Texava abd al 1 wroewr net mea-
                       e mate Bar am            berebv    Mahlbit+ul       Pmm
                         t8w in thi8 State..
                                  ---_-
              ll.      Dae,nth eMate Dar Aat Art. 320-A ot
      the Rerired Chll               Statutes     super-de       or repaal
      th8t p6rt  al At%              430-A 0P the I%rtal Cob* here-
      inabove quoted?
              .f.      la the drewlug          oP oom6~auee            tbe prao-
      tia6    et     law?

              9.       Is tRe State p6mttbd               to bring       imJuao-
      tion    altm       ader        the Mate    Bar *et       preventinK       Ho-
      brleo         Publ le    fnm    dntiag      txmvemneom when mm
      lw     a r a m P e r mmp 6nr tlent

              94.      IO     th e Utat6   par4    ttml   to   brla#     la&mu-
      tdoa nit* umeer the Btate Bar Act prerentiae No-
      tar¶e8 tra drrrinu awnv6p8nceswh6n awn 6ra
      amwa wltbeut uempunmatlollTs

            Chapter 038 paaeed by the 434 T:e@mIrture at its Row-
Zar Sewlen,    10fBs Artlole 4308 oP tbe Penal Code. Vemwm’m
uodltiaatio&    uehalnm   the tellerlngr

           llhuuon 1. It shall be rml6wPaf Par anr
      eorpontlaa tw any parran, tlm, o r lmsoalatlsn
      et permOnm# exaept natural p6rama who are mew-
      berm et tba Bar reguYarYp admitted amd lfaenmadI
      to praatiee l*ums

              6aetien 3 deflnas            tbe praetloe         OP Iar    and    m6kea the
tollowing     aueptienc

           gPmrld6d  that aethlngs heroin daYI prsrent
      Ilekrlem Pllbliehen &raring84naveyfUI~o  for or
      without 8ompemmation.g
           saetiam 8 provldem a p a a a lty
                                          le ter a dademaamor
       *any persfm,
lg 6lnet               tlm,  uorperation or 8sroeiatSan 0P pst-
wnm riofatfns    any 0P the prfwlslonm 0P the Art.*

          Fhe state Rar Act oi the 46th T.e&81aturet 1@3(1,
er ea teo
        th eSta teBar an lWnl~8trrtire  agener of the frtdioial
Dqmttabat et tbe State.   In Wetlen S the waberahip ni the
Rfrte Dar ia defined and a prctrlaloa 1s mde that ‘a11 persons
net memtherm aP the f&ate Bar are heraby prabibited from prab
tlelnff Yaw in this Bt6ta9’
         Bmrable        RobettC*     tfughe* * pqe        f+
          :'




                        Seetlm     8 deelareo     that8

                      gA3l Yarn et prta   ef Iara in coWllot
                 with this Aet or with the mler   and remla-
                 tjonr adopted tmdot this Ast ht the Supreme
                 Court are hereby rep0Ue4-~

                    7be Rule8 gwarulnu tRe State.B8r et Teseo adapted
         by *Re (luprema Gnwt, in parmanse OP that datutery    author-
         ity, re@8te    the diotmrmaat , m~spenden me reprimaau at mam-
         hers of the r;tata Barr and they 1100 oonkln aeeflena dcmlfn#
         81th the unaathorfxedpraotloe at Yaw. Sestlon 31 dealarear

                        %aeh grlevanee        oaamitta0 map inatllmte        and
                 pmmeeute appropriate   ultn  or proeeedln*m, in
                 the n&me aP the eomittee,   et any member thereof,
                 or any p8tty oewplalnla~~          as mar be ltrloable       In
*                t&e opinion ot      the m~orlty oi tbe 0awdtt.00~ ta
,’               auppmaer pmhlblt,    or prevent am?~ aaautbori8ad
    .*   -.*     praatl6e of ths law, or mm7ta k aehe   other lo tlr m
                 as It daemmadviable    under tbe alrematameee,
                 uah as tRe flllng   of srlmlaa1 ebar@eo or (MF
                 pl8lnto. * l l

                      glbesa Uuleo ah811 be atmwlative oP lY1 lara
                 0P t&e State relatiag ta the uaaulboriaed ew- tbe
                 anlaaful   praetlee     et   the 'In.'

                   Neither the 6tibJtem nor  tbe ITa?  and re~?Btiom@    of
         tbe supreme Court pmwlded tbeteunder expreaoly mpea’l Attlsle
         32#a ot the ltitutea (Vernon'0 oo0itleatlon),  not do they eon-
         hln any Iangage tR8t   a0u3Q talrlf 'be heIn ta repeal tbst  atat-
         at. tvy lmplle4atlon.
                        TiepealmYq laplleatl+m        are net Parored.
                                                               Ia at-dot fat
         there  to be sneh repeal by implioetlnn,   the two A&s mud be ln-
         aendstent    md IrreeonelYable  tith eaoh other* se that ¶t would
         be lnpom~Ible Pot both   ot than to be the Yaw at the oame time.
         Xelther the ltafutsa not the Rule@ oP the State BW pM+lde tor
         pmoecutlon af thecre t.~alewfuYly praatlab%l; 18~. kot the rules
         and reguletlnns  do axpresnlf  lntboriae the ~tleraaoe Cemlttee
         t@ file    fiuch pros@xitiane        , end deolare    that   aeb   nkfem ‘ahall   be
         eumuYotlve nP sYY Yero of thin z3tat.e rolatlng to the umaatherlrwl
         Or the unlnvPn1 prmatioe nt the Isw, l thereEf+ lmpY,jSnu, it  not de-
         eYorlnR the oantlnued Poree and ePPeat of all exleting    puul   Y8Vr
         Fiklatlng to the t~?slrwfta1 praetiae~
:-
Bornarable
         Robert C. Mu#ter - pa@ ~4

 ,i.'4
  ,*
,        Prom rtdt,ve hors uld *t Poll~s that    jaw Qnemtioa
L&eulU be o.??aerodthat   the Stnte Bar Aot ln no rise repeala
or-supersedom'Artlole 4%)-A, Vemoa’e Uodlflootkm nt the Pe-
aq3, code.

                 Ia Rnw8r to p8tF #b4estloa No. 4,         It    ie    the opinion
et   thla      lmariaent  the dsu%ng at Inatrmmts               bP eonve~ncer
'Neb am deada~ aortgwrm, laal@w~te, blllm et mleo, and the
Ylker by a Ilatary Publie, mot a mbar  or t.he State Bar, la
n4t tbo praetlae oP 18x ultbln the monln(r bf the Fenal Code.
It 10 apeelall7exoepted therrtm.
            Tour Qwemtlbn 3 hould be earered la the atflrmatfre.
The drawln~ b7 a lfoks-7mblle CrPwnave7aneearauob aa we hire
rantlemod above. rben &me tor the wblle upon 8 aowpenrtloa,
uneeubtedlf la pr~atleln~ la8( 8nd that   portionbi Beotlen a6
et’ the alee and ra~latleam b7 the apeme      Ootxrt governing the
rrawthotlrw prwtiea    ot law lutberiaem mu&i ~reaoedlu~s~ (so0
O-MOO harewltb). 18 have aald that     the drawing et wah oesre7-
Ipleemby a Notary pllblleuse not the praetlw ot yaw, +ithln the
Penal        etatntem,   but   it   doeo~met dollar   tberePrm        that the draw-
Ins of mob aeate)aoea im net the prastlae oP law, as the lm
la @atemod bf the State Rar Aof- It la the utereiae ot a por-
mltted slaerltioatlnnPet lo@1                treatmont by the Leglolatute to
~7    that      lotrrles i%bllo ~7        aof do fborr,tRlX!#w,aad rr7 erea
be enjeined   tborefram, but 8t tbe awe tlmo Cs ma7* as the Legls-
YaMme ham mid In the Pan81 Code, oeh Ietarimm shall not be
-irbiIll  orlriaol?~   therefer. S@e8 Tlgaor 70 State, (C.8.) 84
Law Ed. 11%4.
           Mnall7, amwring pur Queatlan So. 4, we doubt
wbether tbe atate Bar Ast authorlaem the br%nging qP lajunotian
proemdingo  lplmat Uetariee Publie Por drawing wmefuroer   oa-
melon8117  lncl without eoapenutlona Thlm would f1ard37be ltb o
pmetloe at lawgr wlthlu the wsmcmlpreeeptad undetrfmdlng ot
that term.
                                            Very trnl7 7enrs
                                        ATTOllNJ$T
                                                GLWBAt. OF WCC@